Citation Nr: 0314535	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from April 1966 to February 
1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).

Pursuant to the veteran's request, in September 2002 a 
hearing was held at the RO before a Member of the Board 
(Travel Board); a transcript of the hearing is of record.


REMAND

In September 2002 the veteran submitted evidence in support 
of his claim at the Travel Board hearing without a waiver of 
RO review.  The RO should review this additional evidence in 
conjunction with the veteran's claim for increased rating for 
PTSD and any further development warranted should be taken.

The veteran claims that his PSTD has worsened over the past 
years.  He notes daily flashbacks of his experiences as a 
combat photographer in Vietnam, feelings of paranoia that 
others are after him, he has nightmares and intrusive 
thoughts, and he isolates himself from his wife and cannot 
sleep and has difficulty with concentration.  He also 
believes that no one can guide him through his experiences of 
self-doubt, depression, anger and guilt.

Additionally, the veteran claimed in a November 2001 
statement that he was not receiving medical treatment, 
neither counseling nor medication, for PTSD.  However at the 
Travel Board hearing, the veteran stated that he has been 
seen by a psychiatric nurse practitioner one or twice a 
month.  This information has been corroborated by a report 
dated July 2001 from this treating practitioner stating that 
the veteran is being treated for PTSD to include: individual 
therapy and medication for symptoms of depression, insomnia, 
recurrent nightmares and intrusive thoughts.  Therefore, 
these VA treatment records should be obtained.

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law. 38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  While the new law and regulations 
have been provided to the veteran in the April 2002 Statement 
of the Case, in order to continue to comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following actions:

1.	The RO must review the claims file and 
ensure that all notifications and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) are 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures are fully 
complied with and satisfied.

2.	The RO should obtain legible copies of 
the VA treatment records as described 
at the Travel Board hearing.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


